 BON SECOURS HOSPITAL, INC.115Bon Secours Hospital, Inc. and Hospital EmployeesLocal Union No. 1273, Laborers InternationalUnion of North America, AFL-CIO, Petitioner.Case 5-RC-10821March 4, 1980DECISION ON REVIEW ANDDIRECTIONBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEOn June 19, 1979, the Regional Director forRegion 5 issued a Decision and Direction of Elec-tion in the above-entitled proceeding in which hefound that the Board had jurisdiction herein, anddirected that an election be held in an appropriatevoting group of dietetic assistants to determine ifthey wish to be included in the existing nonprofes-sional unit currently represented by the Petitioner.In his decision, the Regional Director rejectedwithout discussion Bon Secours Hospital, Inc.'s(hereinafter referred to as the Hospital or the Em-ployer) contention that the Board was precludedfrom asserting jurisdiction herein by virtue of therecent Supreme Court decision in N.L.R.B. v.Catholic Bishop of Chicago, et al., 440 U.S. 490(1979). Thereafter, in accordance with Section102.67 of the National Labor Relations BoardRules and Regulations, Series 8, as amended, theEmployer filed a timely request for review of theRegional Director's decision on the grounds, interalia, that the Regional Director failed properly toconsider the effect of Catholic Bishop on the Boardprecedent in deciding to assert jurisdiction in thiscase involving an institution owned by a Catholicreligious order.' The Petitioner filed a response inopposition to the Employer's request for review.On July 17, 1979, the Board, by telegraphicorder, granted the Employer's request for reviewonly with regard to the issues of jurisdiction.2Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.i The Employer's request that the Board grant a hearing on review onthe issues raised by the request for review is hereby denied, as the posi-tions of the parties are adequately set forth in their submissions in thisproceeding.a In its request for review and in a subsequent letter to the Board char-acterized as a supplemental request for review, the Employer alsoclaimed that its was denied procedural due process due to the manner inwhich the hearing was conducted, and that the wording of the ballot wasunclear. While the latter problem was corrected by the Board in its tele-graphic order, the Board denied review on the remaining issue raised bythe request for reviewFurther, we take administrative notice of the fact that an election wasconducted in this proceeding on July 19, 1979. and that the ballots havebeen impounded pending our decision on review248 NLRB No. 19The Board has considered the entire record inthis case with respect to the issue under review, in-cluding the briefs on review,3and finds that aquestion affecting commerce exists concerning therepresentation of certain employees of the Employ-er within the meaning of Section 9(c)(1) and Sec-tion 2(6) and (7) of the Act,4and that it will effec-tuate the purposes of the Act to assert jurisdictionherein.he Employer is a hospital owned and operatedby the Sisters of Bon Secours, a Catholic religiousorder with its headquarters at Marriottsville, Mary-land. In addition to the 217-bed facility located inBaltimore, Maryland, the sole operation withwhich we are concerned herein, the Employerowns and operates hospitals and nursing homes inMichigan, Massachusetts, Virginia, Pennsylvania,and Miami. At its Baltimore facility, the Employeremploys 475 workers of whom 225 are representedby the Petitioner and are covered by the currentcollective-bargaining agreement executed betweenthe Petitioner and the Hospital. As stated above,this case arose out of the Petitioner's desire toexpand the scope of its bargaining unit to includefour unrepresented dietetic assistants.The hospital facility herein is administered by anonCatholic director whose responsibilities includethe planning, organizing, and directing of the Hos-pital. His associate director, Sister Theophane Klin-gelhofer, is a member of the above-mentioned reli-gious order, and is also the president of the Hospi-tal's board of trustees. Except for the fact thatSister Theophane, in her professional capacity, hascontrol over the food services department of theHospital, and was a signatory to the collective-bar-gaining agreement on behalf of the Hospital in hercapacity as president of the board of trustees, therecord is silent as to her duties.5With regard to the religious character of theHospital, the facility does contain a chapel with achaplain who conducts regular religious services3 On August 10, 1979, the Petitioner filed a "Motion Ne Recipiatur" inwhich it requested thai the Employer's brief on review not be acceptedby the Board, or, in the alternative, that the designated portions of thatbrief be removed from the Board's consideration because some of the fac-tual statements therein are not found in the record of the hearing in thisproceeding On August 16, 1979, the Employer filed a response to thePetitioner's motion requesting that the motion be denied While we willnot strike the pertinent sections of the brief, nor refuse to accept it, wedo not, in accordance with established Board practice, rely on facts notestablished in the record in reaching our decision herein.4The Employer refused to stipulate that it is engaged in commercewithin the meaning of the Act, and further refused to furnish any com-merce data at the hearing. The Regional Director found, however, basedon evidence brought forth at the hearing, that the Employer meets theBoard's jurisdictional standards for a health care institution. The Employ-er did not raise this issue on review.T5 In addition, there is evidence in the record indicating that at leastone employee was not aware of the fact that the religious order is cur-rently directly running the HospitalSON SECOURS HOSPITAL, INC. 115~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ 116DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDfor those patients and staff who wish to attend, andthe announcements for these services are made onthe Hospital's loudspeaker system. Further, thereare crucifixes, religious statues, and paintingsthroughout the Hospital. The Hospital does not,however, restrict admission of patients to onlythose of the Catholic denomination, and does notemploy only individuals of the Catholic faith.As stated above, the Regional Director conclud-ed, without advancing any rationale, that CatholicBishop, in which the Supreme Court held that theBoard could not assert jurisdiction over church-op-erated secondary schools, did not preclude theBoard from asserting jurisdiction herein. Further,in making this determination, the Regional Direc-tor relied on Board precedent predating the Su-preme Court case.Relying principally upon the Supreme Court'sdecision in Catholic Bishop, the Employer contendsthat the Board should not assert jurisdiction in theinstant case because such jurisdiction would in-fringe on the guarantees of the first amendment.The Employer also claims that the Regional Direc-tor improperly based his ruling on Board precedentpredating the Supreme Court case, without analyz-ing the impact of the Court's decision on that pre-cedent, in determining that jurisdiction should beasserted. Further, the Employer argues that there islittle factual distinction between the situation inCatholic Bishop, involving a Catholic-owned andoperated secondary school, and that herein of aCatholic-owned and operated hospital. The Em-ployer therefore requests that the Board reversethe Regional Director and refuse to assert jurisdic-tion herein.The Petitioner, on the other hand, maintains thatthe Supreme Court's decision in Catholic Bishop isnot applicable to the Board's exercise of jurisdic-tion herein, involving nonprofessional employees ofa Catholic hospital, as the ruling in Catholic Bishopis limited to church-operated schools. It also arguesthat the Court's decision rests on the statutory con-struction that there exists no clear congressionalintent to have the Act cover teachers in church-op-erated schools, whereas there is such a clear ex-pression of that intent as to employees of religioushospitals. Further, the Petitioner asserts that nofirst amendment issues would be raised by theBoard's assertion of jurisdiction in a situation in-volving hospital employees because of the substan-tial factual distinctions between a church-operatedschool and a church-operated hospital. In supportof this argument, it points to the 9-year history ofcollective-bargaining with the Hospital which hasraised no incident of the first amendment conflictsfeared by the Court.For the reasons set forth below, we agree withthe Petitioner's position that the Board shouldassert jurisdiction herein, and we hereby affirm theRegional Director's Decision and Direction ofElection.In reaching our decision in the instant case, wemust first examine the Supreme Court's decision inCatholic Bishop. At issue in that case, in the Court'sview, was whether or not the Board properly as-serted jurisdiction over two church-operated sec-ondary schools. The Board found it had jurisdic-tion based on an application of its policy of declin-ing to assert jurisdiction over religiously related fa-cilities when they are completely religious, but notwhen they are just religiously associated,6thelatter being the status of the schools in CatholicBishop. Subsequently, based on this decision, theBoard issued bargaining orders in both cases. 7Thereafter, the Court of Appeals for the SeventhCircuit disapproved the Board's reliance on the"completely religious-merely religiously associat-ed" standard, and denied enforcement of the afore-mentioned bargaining orders based on its conclu-sion that the Board's assertion of jurisdiction overreligious schools conflicts with the guarantees ofthe first amendment.8On a writ of certiorari, the case was then consid-ered by the Supreme Court, which affirmed thelower court's conclusion.9However, while theCourt stated that it saw "no escape from conflictsflowing from the Board's exercise of jurisdictionover teachers in church-operated schools and theconsequent serious First Amendment questions thatwould follow" (440 U.S. at 504), it did not reach adecision on the respondent's constitutional claims.In its analysis, the Court first considered, at partIV, whether or not Congress intended that theBoard have jurisdiction over church-operatedschools. After examining the National Labor Rela-tions Act and its legislative history, and subsequentamendments with their legislative history, theCourt concluded that "Congress did not contem-plate that the Board would require church-operat-ed schools to grant recognition to unions as bar-gaining agents for their teachers."'0Accordingly,the Supreme Court, based on its statutory construc-tion of the Act and its history, found that theo The Catholic Bishop of Chicago. A Corporation Sole, 220 NLRB 359(1975), relying on Roman Catholic Archdiocese of Balrimore. ArchdiocesanHigh Schools, 216 NLRB 249 (1975).7 Catholic Bishop of Chicago, A Corporation Sole, 224 NLRB 1221, 1222(1976) (Motion for Summary Judgment granted); Diocese of Fort Wayne-South Bend, Inc., 224 NLRB 1226 (1976) (Motion for Summary Judgmentgranted).8 The Catholic Bishop of Chicago, A Corporation Sole v. N.L.R.B., 559F.2d 1112 (1977).9 N.L.R.B. v. Catholic Bishop of Chicago, et al., 440 U.S. 490.'o Id. at 506.___ __ --- --- -- - BON SECOURS HOSPITAL, INC.117Board lacked jurisdiction over the schools in ques-tion, and that it was unnecessary to resolve the firstamendment issues raised by the case.While the Court found that the Act, its amend-ments, and the entire legislative history failed toprovide evidence of a clear intent of Congress toinclude parochial schools within the Act's cover-age, it acknowledged that the 1974 health careamendments to the Act' ' provided a clear intent toprovide employees of religiously operated hospitalswith the Act's protections. The Court cites thecongressional concern expressed during the debateregarding the 1974 health care amendments to theAct about the problems which might arise wherean employee of a religious hospital could not bringhimself to join or support a union because of his re-ligious beliefs. This concern resulted in an addedprovision to the amendments to deal with such asituation. 1 2An even clearer expression of congressionalintent to include within the Act's coverage em-ployees of hospitals operated by religious groupswas the Senate's rejection of a proviso to the 1974health amendments which would have exemptednonprofit hospitals "owned, supported, controlled,or managed by a particular religion or by a par-'' Public Law 93-360, 93d Cong., S3203, 88 Stat. 395.12 29 U.S.C Sec 169:Any employee of a health care institution who is a member of andadheres to established and traditional tenets or teachings of a bonafide religion, body, or sect which has historically held conscientiousobjections to joining or financially supporting labor organizationsshall not be required to join or financially support any labor organi-zation as a condition of employment; except that such employee maybe required, in lieu of periodic dues and initiation fees, to pay sumsequal to such dues and initiation fees to a nonreligious charitablefund exempt from taxation under section 501(c)(3) of title 26, chosenby such employee from a list of at least three such funds, designatedin a contract between such institution and a labor organization, or ifthe contract fails to designate such funds, then to any such fundchosen by the employee.ticular religious corporation or association."""Thus, in view of this legislative history, and espe-cially the refusal of Congress specifically to ex-clude religiously affiliated hospitals, we distinguishthe situation herein from that in Catholic Bishop,and find that a clear mandate exists to assert juris-diction in the instant case.14 Accordingly, weassert jurisdiction in this proceeding.In addition, as no party has requested review ofthe Regional Director's determination of an appro-priate voting group, we find that the following em-ployees constitute an appropriate voting group eli-gible for inclusion in the existing nonprofessionalunit currently represented by the Petitioner for col-lective-bargaining purposes within the meaning ofSection 9(b) of the Act:All dietetic assistants employed by the Em-ployer at its Baltimore, Maryland, hospital, butexcluding all other employees, professionalemployees, guards and supervisors as definedin the Act.DIRECTIONIt is hereby directed that the Regional Directorfor Region 5 shall, pursuant to the National LaborRelations Board Rules and Regulations, Series 8, asamended, within 10 days from the date of this De-cision on Review and Direction, open and countthe valid ballots cast in an election held on July 19,1979, and prepare and cause to be served on theparties a tally of ballots in accordance with Section102.69 of the Board's Rules and Regulations, Series8, as amended, which shall thereafter be applicableto the further processing of this matter.a 120 Cong Rec. 12950, 12968." The Board relied on this same clear congressional mandate to assertjurisdiction in a case involving a church-operated nursing home in Mid-American Health Services, Inc., 247 NLRB No. 109 (1980).BON SECOURS HOSPITAL, INC. 117